Title: Committee Report on Relief to Prisoners, [8 January] 1781
From: Madison, James
To: 


[8 January 1781]
The Committee to whom was referred the Report of a Committee on Letters from Genl Washington &c. report the following Resolutions.
Resolved, That it be earnestly recommended to the States from N. Hamshire to N. Carolina inclusive to procure & forward to the Treasurer of the U. States or to their Commissy of Prisoners appointed to reside in N York by the first day of March next for the use of the officers in captivity at that place and on Long Island & to be charged to the United States the following sums respectively in specie or bills of exchange on N. York viz N. Hamshire 2,319. Massachussetts 13,334. Rhode Island 1,160 Connecticut 9,855 New York 4,347. New Jersey 5,217. Pennsylvania 13,334. Delaware 987. Maryland 9,159. Virginia 14,492 No Carolina 5,796.
Resolved that it be permitted to such of the said States as can not provide their respective proportions within the limited time, in specie or bills as aforesaid, to export to N York Lumber boards scantling Iron Hemp Tar or pitch to be consigned to the American Commissary of Prisoners sending them, in sufficient quantity to procure the same.
That to prevent a repetition of the distresses to which the want of Specie has exposed the Officers of the United States in Captivity, it be further recommended to the States above named to procure & transmit to the Treasurer of the United States half yearly during the war reckoning from the first day of March next, the sum of  Dollars in specie in the proportions above assigned. The same to be credited to the sd States respectively.
